Citation Nr: 1708361	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether the severance of service connection for psoriasis was proper.

2.  Whether the severance of service connection for psoriatic arthritis was proper.

3.  Whether the severance of service connection for posttraumatic stress disorder (PTSD) was proper.

4.  Whether the denial of eligibility for Dependents' Educational Assistance under 38 U.S.C. chapter 35 was proper.

5.  Whether entitlement that was discontinued for special monthly compensation was proper.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to an earlier effective date for the 100 percent evaluation of posttraumatic stress disorder.

8.  Entitlement to an earlier effective date for the 100 percent evaluation of psoriatic arthritis.

9.  Entitlement to an effective date earlier than April 27, 2012, for the grant of service connection for degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, and limitation of flexion right knee.

10.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

11.  Entitlement to an effective date earlier than August 3, 2016, for the grant of dependents benefits for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Winona Zimberlin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to December 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Veteran testified during a hearing at the RO before a local hearing officer.  A transcript of that hearing is of record.

An August 2015 rating decision determined that a rating decision of October 1, 1998 was not clearly and unmistakably erroneous (CUE) in denying entitlement to service connection for headaches.  The Veteran filed a notice of disagreement with regard to the RO action, and a statement of the case was issued in September 2016 that continued the denial.  The Veteran has not submitted a substantive appeal as to this matter.

The claims of whether the denial of eligibility for Dependents' Educational Assistance under 38 U.S.C. chapter 35 was proper, whether entitlement that was discontinued for special monthly compensation was proper, entitlement to service connection for hemorrhoids, entitlement to an earlier effective date for the 100 percent evaluation of posttraumatic stress disorder, entitlement to an earlier effective date for the 100 percent evaluation of psoriatic arthritis, entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), and entitlement to an effective date earlier than August 3, 2016, for the grant of dependents benefits for the Veteran's spouse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2010 rating decision, the RO granted service connection for psoriasis and psoriatic arthritis.

2.  The evidence does not establish that the September 2010 award of service connection for psoriasis and psoriatic arthritis was clearly and unmistakably erroneous.

3.  In a February 2008 rating decision, the RO granted service connection for PTSD.

4.  The evidence establishes that the February 2008 award of service connection for PTSD was clearly and unmistakably erroneous.

5.  No evidence prior to April 27, 2012, may be construed as a formal or informal claim of entitlement to service connection for degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, and limitation of flexion right knee.


CONCLUSIONS OF LAW

1.  Severance of service connection for psoriasis and psoriatic arthritis was not proper.  38 U.S.C.A. §§ 1155, 5109A (West 2014); 38 C.F.R. § 3.105(d) (2016).

2.  Severance of service connection for PTSD was proper.  38 U.S.C.A. §§ 1155, 5109A (West 2014); 38 C.F.R. § 3.105(d) (2016).

3.  The criteria for an effective date earlier than April 27, 2012, for the grant of service connection for degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, and limitation of flexion right knee have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2015); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of service connection

When severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  A veteran will be notified at their latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.103, 3.105(d).  Upon review, with the issuance of the proposed rating decision and notice of severance, it appears that VA has complied with relevant due process considerations with respect to the reduction and the Veteran has not contended otherwise.  38 C.F.R. § 3.105(d).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (CUE), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson,  20 Vet. App. 482 (2006).  VA is not limited to the law and the record that existed at the time of the original decision, and a change in medical diagnosis can serve as a basis for severance.  In essence, a severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous.  Stallworth, at 488.

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth.

Psoriasis and psoriatic arthritis

A September 2010 RO decision granted service connection for psoriasis and psoriatic arthritis.  In granting service connection, the RO relied on an April 2010 VA (QTC) examination report performed by a physician.  The April 2010 examiner indicated that the Veteran's psoriasis had been misdiagnosed during service as contact dermatitis.

STRs reveal that in September 1987 the Veteran complained of a recurrent rash on his left hand.  The diagnosis included contact dermatitis and tinea pedis.  In October 1987 the Veteran complained of left hand skin problems and was diagnosed with contact dermatitis.  A May 1988 STR indicates that the Veteran complained of right hand itchiness and was diagnosed with right hand contact dermatitis.

An August 2011 VA treatment record indicates that the Veteran was prescribed a topical cream (Urea 20%) to be applied to the affected areas of dry skin that included the face, arms, stomach, groin, and legs.  A November 2011 VA treatment record noted that the Veteran had worsening lesions affecting his face, arms, lower abdomen, and upper thighs.  The assessment was psoriasis.  A February 2012 VA record noted that the Veteran's skin was dry.  The diagnosis was chronic contact dermatitis.  

Analysis

The evidence of record reveals that the Veteran had skin problems during service, and it appears that the Veteran's current skin problems (which have been referred to as chronic) have sometimes been diagnosed as psoriasis and sometimes as dermatitis.  In the same manner, the April 2010 physician opined that the Veteran's psoriasis had started during service but had been misdiagnosed as contact dermatitis.  In making this opinion, the April 2010 physician indicated that he had reviewed the Veteran's STRs.

The Board can find no indication that this case involves any errors of fact or law.  The April 2010 physician reviewed the Veteran's STRs and performed a contemporaneous examination.  While acknowledging that various VA examiners have disagreed with the April 2010 examiner's findings and conclusions, such is essentially a case of a mere difference of opinion or a disagreement as to how facts were weighed and evaluated.  The April 2010 examiner is competent to make a medical opinion in this case, as he is a physician specializing in Internal Medicine who was serving as a Clinical Professor of medicine at UCLA at the time the opinion was made.  Further, in a February 2016 letter, a private examiner (AC, RN) essentially confirmed and supported the April 2010 examiner's opinion and findings concerning the psoriasis and psoriatic arthritis. 

Based on the foregoing, the Board is unable to state, based on the current evidence of record, as directed by Stallworth, that a grant of service connection for psoriasis and psoriatic arthritis would be clearly and unmistakably erroneous.  The record contains competent, competing medical opinions and involves conclusions as to which reasonable minds could differ.  As such, the Board finds that a severance of service connection for psoriasis and psoriatic arthritis is not warranted.

PTSD

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule apply to applications received at the AOJ on or after August 4, 2014.

On July 13, 2010 VA regulations relating to stressor verification and service connection for PTSD changed, specifically, 38 C.F.R. § 3.304(f)(3).  Under this amended regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Analysis

A March 2011 RO decision granted service connection for PTSD and assigned a 50 percent rating, effective June 11, 2008.  In granting service connection for PTSD, the RO essentially relied on a November 2010 VA (QTC) examination report.

The November 2010 VA examiner reported a diagnosis of PTSD based on the Veteran's claimed stressor of responding to a plane crash and lending assistance to victims in his role as an Air Force medical specialist.  Further, the November 2010 VA examiner also stated that the Veteran's claimed stressor was related to the Veteran's fear of hostile military or terrorist activity, stating that the Veteran's current PTSD symptoms were "related to being a medic in which he was fired upon and feared for his life."

The evidence of record reveals that the Veteran did not and does not have a competent and credible medical diagnosis of PTSD linked to a verified military stressor.  As for the November 2010 VA examiner's findings, the Board notes that the portion stating that the Veteran's current PTSD symptoms were "related to being a medic in which he was fired upon and feared for his life" is not an accurate history.  This statement, alone, is enough to reduce the value of the November 2010 examination to little or no probative value, as the examination is in essence based upon a false history.  Whether the information provided to the examiner concerning "coming under fire" came from the Veteran or another source is not relevant; the statement is not accurate, and, as such, undercuts the probative value of the November 2010 examiner's findings.

In the same manner, there is no evidence that the Veteran was present or lent assistance to injured soldiers or civilians at an August 1988 air show at Ramstein Air Force base.  In this regard, a review of the Veteran's February 2014 RO hearing reveals that the Veteran himself testified, at that hearing, that he did not even lend assistance to the injured at the Ramstein Air show but was just purportedly ordered to the base (and did not even arrive at the scene).  In addition to the Veteran's own testimony, the Veteran's service personnel records include his annual evaluation for the time period from July 1988 to July 1989.  This evaluation is silent for any mention of the Veteran participating or taking part in any form of fatal accidents or disaster relief.

The November 2010 VA examination, and those that simply repeated the Ramstein accident story are of no probative value to support the Veteran's claim.

While some VA outpatient treatment records, and a December 2012 VA PTSD examination, contain diagnoses of PTSD, they are either not linked to any verified stressor or are riddled with historical inaccuracies.  For example, many of the records refer to the Veteran's service in a combat zone during Desert Storm, a conflict that took place subsequent to the Veteran's service.  While the Veteran has claimed he never made such statements concerning Desert Storm service, such is not relevant to this case.  The fact is that examiners relied on the information, 
and the information was not accurate, regardless of where it originated.

At a November 2013 VA PTSD examination the Veteran indicated that he had lost his "best friend in the airshow disaster that occurred at Ramstein Airbase."  When the VA physician asked the Veteran what his best friend's name was, the Veteran stated "I don't remember."  The Veteran also indicated that he had been "surrounded by the enemy" 1-2 times.  The VA physician indicated that the Veteran did not meet even one of the criteria (A-E) for PTSD.

In a February 2016 letter, a private examiner (AC, RN) essentially opined that the Veteran had PTSD related to military service.  However, and while the Veteran's alleged participation at Ramstein was not mentioned, AC did nevertheless refer to stressors that were not verified, one of which included rescuing individuals from a burning plane.  Such has not been verified, is not in the Veteran's personnel records, and was not a basis of the Veteran's PTSD diagnosis.

Based on the foregoing, the Board is able to state, based on the current evidence of record, as directed by Stallworth, that a grant of service connection for PTSD would be clearly and unmistakably erroneous.  This is not a case of a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated.  This case involved errors of fact, concerning the Veteran's alleged stressors and his military service history, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ.  As such, the Board finds that a severance of service connection for PTSD is warranted.

Earlier effective date for the grant of service connection

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the March 2013 rating decision granted service connection for spine and right knee disabilities, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the effective date does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, and regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that a November 2012 VCAA letter set forth the relevant law and regulations for consideration in assigning effective dates in this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

In a March 2013 rating decision, the RO granted, in pertinent part, service connection for degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, and limitation of flexion right knee, effective April 27, 2012.

The Board must consider whether any evidence of record prior to April 27, 2012, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for his spine disabilities and right knee flexion.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for ischemic heart disease, no document (or telephone contact) submitted prior to April 27, 2012, indicates an intent to pursue a claim of entitlement to service connection for degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, or limitation of flexion of the right knee.

Under 38 C.F.R. § 3.157, a VA report of examination or hospitalization, and evidence from a private physician or layman, will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply, however, once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's April 27, 2012 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and that regulation does not afford a basis for finding that a claim, be it formal or informal, of entitlement to service connection for the spine and right knee flexion was of record earlier than April 27, 2012.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

The Board notes in passing that the Veteran has not referenced any evidence that would provide for an earlier effective date in this case.

In sum, the evidence of record provides no basis for an award of service connection for degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, or limitation of flexion of the right knee prior to April 27, 2012.


ORDER

Severance of service connection not being proper, the request for service connection for psoriasis to be restored is granted.

Severance of service connection not being proper, the request for service connection for psoriatic arthritis is granted.

Severance of service connection being proper, the request for service connection for PTSD to be restored is denied.

An effective date earlier than April 27, 2012 for the grant of service connection for degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, and limitation of flexion right knee is denied.


REMAND

As the issues of whether the denial of eligibility for Dependents' Educational Assistance under 38 U.S.C. chapter 35 was proper and whether entitlement that was discontinued for special monthly compensation was proper are impacted by the actions taken in this decision, the AOJ must readjudicated these issues prior to consideration by the Board.

As for the issue of entitlement to service connection for hemorrhoids, the Board finds that an examination is necessary to decide this claim as the evidence of record contains insufficient competent medical evidence to decide the claim.  As such, the Board finds that the Veteran should be provided a VA examination that addresses this service connection issue.

As the issues of entitlement to an earlier effective date for the 100 percent evaluation of posttraumatic stress disorder and entitlement to an earlier effective date for the 100 percent evaluation of psoriatic arthritis are impacted by the actions taken in this decision, the AOJ must readjudicated these issues prior to consideration by the Board.

As for the issue of entitlement to a TDIU, the Board notes that significant evidence pertaining to this issue has been associated with the claims file since the last AOJ adjudication in December 2014.  Further, the actions taken in this decision have further impacted the claim.  Therefore, the Board finds that this matter must be remanded in order for the AOJ to review the new evidence in addition to the evidence already associated with the claims file.  38 C.F.R. §§ 19.37(b), 20.1304(a) (2016).

In an August 2016 letter the RO granted the Veteran additional benefits on account of his spouse, effective August 3, 2016.  In a December 2016 notice of disagreement, the Veteran's attorney argued that the benefits should be effective June 2008.  Where a notice of disagreement has been filed, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertaining to treatment of the Veteran dated since August 5, 2015 and associate them with the record.

2.  Schedule the Veteran for the appropriate VA examination for his claim of service connection for hemorrhoids.  The examiner must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hemorrhoids had its onset in service or are etiologically related to his active service.

Full rationales for all requested opinions should be provided.

3.  Thereafter, readjudicate the issues of whether the denial of eligibility for Dependents' Educational Assistance under 38 U.S.C. chapter 35 was proper, whether entitlement that was discontinued for special monthly compensation was proper, entitlement to service connection for hemorrhoids, entitlement to an earlier effective date for the 100 percent evaluation of posttraumatic stress disorder, entitlement to an earlier effective date for the 100 percent evaluation of psoriatic arthritis, and entitlement to a TDIU.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

4.  Issue a statement of the case which addresses the issue of entitlement to an effective date earlier than August 3, 2016, for the grant of dependents benefits for the Veteran's spouse.  Notify the Veteran of his appeal rights and that he must perfect an appeal if he wants Board review of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


